11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

Casey Harris,                              * From the County Court at Law No. 2
                                             of Midland County
                                             Trial Court No. CC19281

Vs. No. 11-18-00114-CV                     * April 23, 2020

Pioneer Natural Resources USA, Inc.,       * Memorandum Opinion by Bailey, C.J.
                                             (Panel consists of: Bailey, C.J.,
                                             Wright, S.C.J., sitting by assignment,
                                             and Trotter, J., sitting by assignment)
                                             (Willson, J., and Stretcher, J., not
                                             participating)

      This court has inspected the record in this cause and concludes that there
is no error in the judgment below. Therefore, in accordance with this court’s
opinion, the judgment of the trial court is in all things affirmed. The costs
incurred by reason of this appeal are taxed against Casey Harris.